 1

 2

 3

 4

 5

 6

 7

 8
                                  UNITED STATES DISTRICT COURT
 9
                                EASTERN DISTRICT OF CALIFORNIA
10

11
     LUIS TORRES,                                        Case No. 1:18-cv-01554-LJO-SAB
12
                           Plaintiff,                    ORDER RE STIPULATION FOR
13                                                       EXTENSION OF TIME FOR
                    vs.                                  DEFENDANT ARAMARK SERVICES,
14                                                       INC.’S RESPONSE TO COMPLAINT
     DELAWARE COMPANIES PARKS &
15   RESORTS, INC.; ARAMARK SERVICES,
     INC.; DOES 1 through 50, inclusive,
16
                           Defendants.
17

18

19            Pursuant to the stipulation of the parties, IT IS HEREBY ORDERED that Defendant

20   Aramark Services Inc.’s time to respond to the complaint is extended to January 4, 2019.

21
     IT IS SO ORDERED.
22

23   Dated:     December 14, 2018
                                                      UNITED STATES MAGISTRATE JUDGE
24

25

26
27

28
